Case 1:18-cv-23125-RNS Document 135 Entered on FLSD Docket 08/23/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 1:18-CV-23125-RNS

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE FARM FIRE
and CASUALTY COMPANY,
Plaintiffs,

v.

HEALTH AND WELLNESS SERVICES,
INC.,BEATRIZ MUSE, LAZARO MUSE, HUGO
GOLDSTRAJ, MANUEL FRANCO, MEDICAL
WELLNESS SERVICES, INC., NOEL SANTOS,
ANGEL CARRASCO, JORGE RAFAEL COLL,
PAIN RELIEF CLINIC OF HOMESTEAD, CORP.,
JESUS LORITES, AND JOSE GOMEZ-CORTES,
Defendants.

 

JORGE RAFAEL COLL,
Counter-Plaintiff,

V.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE FARM FIRE
and CASUALTY COMPANY,

Counter-Defendant.

/

ORDER TO SHOW CAUSE AGAINST NON-PARTIES
COLLAZO SALES AND SERVICES, INC.
AND D. COLLAZO TRANSPORTATION, CORP.

THIS MATTER having come before the Court at the August 16, 2019 discovery hearing,
and the Court having heard argument from counsel for Plaintiffs State Farm Mutual Automobile
Insurance Company and State Farm Fire and Casualty Company (collectively “the State Farm
Plaintiffs”), relating to non-parties Collazo Sales and Services, Inc. and D. Collazo Transportation,
Corp.’s (collectively the “Collazo Non-Parties’”) failure to respond to the State Farm Plaintiffs’

Subpoenas, and the Court having reviewed the materials submitted to the Court by Plaintiffs’

 
Case 1:18-cv-23125-RNS Document 135 Entered on FLSD Docket 08/23/2019 Page 2 of 2

counsel and the Court file, and being otherwise fully advised on the premises, it is hereby

ORDERED AND ADJUDGED that the Motion! is GRANTED.

1. The Collazo Non-Parties are hereby Ordered to show cause why they failed to
respond to the State Farm Plaintiffs’ subpoenas which were served on May 13, 2019 and May 16,
2019, respectively, by filing a response with the Court within five (5) days from the date of this
Order.

2. If the Collazo Non-Parties fail to comply with this Order, the Collazo Non-Parties
will then be ordered to provide responses and any responsive documents to the State Farm
Plaintiffs’ subpoenas within five (5) days of the show cause deadline set forth in Paragraph 1 of

this Order and all objections will be waived.

DONE AND ORDERED in Chambers this r 2 day Gust, 2019.

ELD

HONORABLE EDWIN TORRES
UNITED STATES MAGISTRATE JUDGE

Copies furnished to:
All counsel of record via CM/ECF

Daniel Collazo Lopez

Collazo Sales and Services, Inc. and
D. Collazo Transportation, Corp.
5881 SW 6" Street

Miami, FL 33144

 

} Pursuant to this Court’s Order Setting Discovery Procedures [ECF No. 18], no formal Motion is required.

2
#69808895_v2

 
